In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***********************
MEGAN LAMBING,            *
                          *                          No. 11-21V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: March 12, 2013
                          *
SECRETARY OF HEALTH       *                          Attorneys’ fees and costs; stipulation;
AND HUMAN SERVICES,       *                          award in the amount to which respondent
                          *                          has not objected
              Respondent. *
                          *
***********************

                 UNPUBLISHED DECISION ON FEES AND COSTS*

Isaiah R. Kalinowski, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Ryan D. Pyles, U.S. Department of Justice, Washington, D.C., for Respondent.

       On February 12, 2013, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs.1 Previously, Ms. Lambing informally submitted a draft
application for attorneys’ fees and costs to respondent for review. Upon review of
petitioner’s application, respondent raised certain objections. Based on subsequent
discussions, petitioner amended her application to request $22,816.00, an amount to
which respondent does not object. The Court awards this amount.

       Ms. Lambing alleged that a tetanus-diphtheria-acellular pertussis vaccine, a human
papillomavirus vaccine, and/or a meningococcal vaccine, caused her to develop acute
disseminated encephalomyelitis. Ms. Lambing received compensation based upon the
       *
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       1
         Issuance of the instant decision was delayed due to a discrepancy found in petitioner’s
original Statement Regarding General Order No. 9. Petitioner confirmed that the identified
discrepancy was a misstatement and filed a corrected version on March 8, 2013.
parties’ stipulation. Decision, filed October 31, 2012. Because Ms. Lambing received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Ms. Lambing seeks a total of $22,816.00 in attorneys’ fees and costs for her
counsel. Ms. Lambing has filed a statement in compliance with General Order No. 9,
stating that she incurred no litigation expenses while pursuing this claim. Respondent has
no objection to the requested attorneys’ fees and costs.

       After reviewing the request, the court awards a check made payable to petitioner
and petitioner’s attorney in the amount of $22,816.00 for attorneys’ fees and litigation
costs. The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                2